In the above-entitled case the defendant appeared, in response to our order to show cause why judgment should not be entered for the plaintiff in the sum of $3049.85, and claimed that on its interpretation of our opinion plaintiff should be allowed reimbursement exclusively for defective castings subject to "pinhole porosity" and that according to such interpretation judgment for the plaintiff should be only for $2578.16. Defendant makes a plausible argument in support of its claim but we are constrained to say that it is not consistent with the theory upon which we finally decided that plaintiff was entitled to $3049.85.
We indicated in our discussion of the difficulty in reaching a fair and accurate figure that our conclusion was not an exact computation but rather one which reasonably approximated the evidence and did substantial justice between the parties, especially considering the peculiar circumstances surrounding their dealings in the matter of rejections. We therefore are of the opinion that defendant has not shown good cause why judgment for the plaintiff should not be entered as ordered for $3049.85.
Although, according to our practice, it is not customary for the prevailing party to be heard on a show cause rule of this nature, we permitted plaintiff to file a memorandum brief in reply to defendant's contention. Pursuant to such permission plaintiff filed a brief in which it opposed such contention and in addition thereto also sought to show that the cause should be reargued because plaintiff was entitled to judgment for the full amount of its claim. Strictly, plaintiff is not entitled to be heard in that respect as it has neither sought nor obtained permission to file a motion for reargument of the case. However, in order to end the litigation without further delay in this court we have considered the plaintiff's claim in support of a reargument and we find it to be without merit. *Page 165 
The case is remitted to the superior court for entry of judgment for the plaintiff in accordance with our opinion.